11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Donald James Myart, Jr.,                      * From the 380th District Court
                                                of Collin County,
                                                Trial Court No. 380-80194-2013.

Vs. No. 11-13-00127-CR                        * April 23, 2015

The State of Texas,                           * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is modified to delete: “It is further ORDERED that the cost
to Collin County for the payment of this defendant’s court-appointed attorney, if any,
is taxed against this defendant as court cost. The District Clerk is granted leave to
amend the court cost to reflect this amount without the necessity of a further order.”
As modified, we affirm.